      Case 2:14-cv-02247-LMA-DMD Document 47 Filed 10/09/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA,                                       CIVIL ACTION
ex rel., TRECI MCNEIL

VERSUS                                                          NO. 14-2247

TARUN JOLLY, et al                                              SECTION: "I" (3)

                               ORDER OF DISMISSAL

      The Court having been advised that all of the parties to

this action have firmly agreed upon a compromise,

         IT   IS   ORDERED    that   the     action      be   and   it   is     hereby

dismissed      without    prejudice     to    the    right,    upon      good    cause

shown, within a reasonable time, to reopen the action or to

seek summary judgment enforcing the compromise if settlement is

not   consummated.           The   Court     retains     jurisdiction      for     all

purposes, including enforcing the settlement agreement entered

into by the parties and resolving any attorney’s fees and cost

issues that have not been resolved by November 8, 2019.

         COUNSEL    ARE      REMINDED      THAT,    if    witnesses      have     been

subpoenaed, EVERY WITNESS MUST be notified by counsel not to

appear.

      New Orleans, Louisiana, this 8th day of October, 2019.


                                               ________________________
                                               LANCE M. AFRICK
                                               UNITED STATES DISTRICT JUDGE
